Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 3/11/21, has been entered. Claims 1-14, 27 and 31-43 remain pending.


Claim Objections
Claims 1, 10, 27 and 39 are objected to because of the following informalities:  typographical errors “differet” and “apparatusthe apparatus” in claim 27. Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-9, 27 and 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claims 1 and 27 are directed to the UE method/apparatus, wherein the UE performs monitoring the received downlink control channels, which are later adjusted by the base station according the UE decoding results and monitored by the UE, this method cannot function without the UE delivering the decoding information to the base station for the adjustment.  
Therefore, communicating the uplink message from the UE indicating the adjusted set of the PDCCH candidates to the base station, as described on [0125], is essential for the claimed steps, directed to the “monitoring by the UE the adjusted set of the PDCCH candidates”, as the 
Other claims are rejected as the claims depending on claims 1 and 27.




 
Claim Rejections - 35 USC § 102
Claims 1-14, 27 and 31-43 are rejected (as best understood) under 35 U.S.C. 102 (a) (2) as being anticipated by Nakashima (US Pub 2020/0236699).
Regarding claims 1, 10, 27 and 39, Nakashima teaches a method and a device for wireless communication (initializing communication between the UE1 and the base station 3, shown on Fig. 12 and described on [0147]-[0149]), comprising: 
monitoring, by a user equipment (UE), an initial set of physical downlink control channel candidates in a first slot (the UE monitors the PDCCH set of candidates, shown as step 5102 and described on [0154]-[0164], wherein the PDCCH set of candidates is configured in a slot, as described on [0100] and/or [0155]);
receiving, by the UE, an indication of an adjusted set of physical downlink control channel candidates to monitor in a second slot based at least in part on decoding a physical downlink control channel candidate in the initial set (the UE receives the contention resolution message 5104 indicating the adjustment of the PDCCH candidates for the UE monitoring, as described on [0169]-[0173], wherein the initial decoded PDCCH candidates at Subframe/slot X are adapted 
monitoring, by the UE in the second slot, the adjusted set of physical downlink control channel candidates (the UE monitors the adjusted/modified PDCCH candidate sets in the second time period/slot Y, identified as the “dedicated” control resources, as described on [00173] and [0174]), 
wherein the adjusted set of physical downlink control channel candidates to monitor in the second slot (indicated as slot Y, shown on Fig. 13b and described on [0174]) comprises at least one of:
a different number of physical downlink control channel candidates than in the first slot (the modified/adjusted slot Y has different number of the dedicated PDCCH candidates, 6, than the initial/original slot X, which has 16, as shown on Fig. 13a and Fig. 13b, wherein the number of  the dedicated control resources is reduced from the traditional fixed value, as described on [0175] and [0176]); or
a different aggregation level of physical downlink control channel candidates than in the first slot (the modified/adjusted slot Y has different aggregation levels of the dedicated PDCCH candidates, 4 and 8, than the initial/original slot X, which has, 1 and 2, as shown on Fig. 13a and Fig. 13b).
In addition, regarding claim 10, Nakashima teaches the base station 3, shown on Fig 12 and performing all steps corresponding to the UE, as described above.
In addition, regarding claims 27 and 39, Nakashima teaches the UE or the base station comprising a CPU and a memory, as described on [0188].
Regarding claims 2, 11, 31 and 40, Nakashima teaches using the PDCCH to transmit DCI, which comprises grants for the uplink or downlink allocations of the resources, as described on [0057] and [0058] or in-depth on [0086]-[0099].
Regarding claims 3, 4, 14, 32, 33 and 43, Nakashima teaches using a symbol in the PDCCH to identify the type of the search space and a number of the PDCCH candidates using the DCI message, as described on [0099] and [0100].
Regarding claims 5, 6, 12, 34, 35 and 41, Nakashima teaches the adjusted number of the PDCCH candidate with the decreased number from 16 to 6, which are based on the RRC signaling, as shown on Fig. 13a and 13b and described on [0174].
Regarding claims 7, 8, 13, 36, 37 and 42, Nakashima teaches the adjustment of the PDCCH candidate sets, comprising the change of the aggregation levels, which are based on the RRC signaling, as shown on Fig. 13a and 13b and described on [0174].
Regarding claims 9 and 38, Nakashima teaches scheduling the downlink and uplink grunt in the same slot, as described on [0054]-[0058].







Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive.
On page 12 of the Response, Applicant argues that the clarity problems of the claims, indicated in the previous Office Action, are invalid.
Examiner respectfully disagrees.
The claims 1 and 27 are directed to the UE operation, wherein the UE performs monitoring the received downlink control channels, which are later adjusted by the base station according the UE decoding results and monitored by the UE, this operation cannot function without the UE delivering the decoding information to the base station for the adjustment.  

On page 11 of the Response, Applicant argues that claims 1, 10 and 27 are allowable over Nakashima, because subframes X and Y are the same.
Examiner respectfully disagrees.
Nakashima clearly teaches using different number of PDCCH candidates in the first/X slot and the second/Y slot, as shown on Fig. 13 and described on [0174], wherein the base station indicates the UE to monitor the dedicated PDCCH candidates, as described on [0173].
Therefore, the second/Y slot monitoring is directed to the 6 dedicated PDCCH candidates, as shown on Fig. 13b and described on [0174] and [0175].
In addition, Nakashima clearly teaches using the reduced the number of the PDCCH candidates from the typical constant value for the efficiency of the process, as described on [0176]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/Primary Examiner, Art Unit 2461